Citation Nr: 9917102	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  96-04 046	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left arm and shoulder, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
distal resection of the right clavicle, currently evaluated 
as 20 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right elbow (Muscle Group VI), currently 
evaluated as 10 percent disabling.

5.  Entitlement to a compensable evaluation for shell 
fragment wounds to the right knee, buttocks, thigh, and lower 
part of the neck, currently evaluated as noncompensably (zero 
percent) disabling.

6.  Entitlement to service connection for cyclothymic 
personality disorder.

7.  Entitlement to service connection for a back disorder, 
with spinal stenosis, to include as secondary to the 
veteran's service-connected disabilities.

8.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to the veteran's service-
connected disabilities.

9.  Entitlement to service connection for generalized 
arthritis.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1944 to April 1946.

2.  In December 1998, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  

In this case, in December 1998, the appellant's authorized 
representative notified the Board that the appellant wished 
to withdraw all claims pending before the Board.  While this 
notification of withdrawal did not contain the written 
consent of the appellant, he submitted a signed statement in 
March 1999 in which he indicated that he wanted to withdraw 
his appeal at the Board.  The appellant has thus withdrawn 
this appeal, and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and the appeal is dismissed without prejudice.


ORDER

The appeal is dismissed.



		
WARREN W. RICE, JR.
Member, Board of Veterans' Appeals

 


